Citation Nr: 9929237	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1971, including service in the Republic of Vietnam from 
February 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was remanded by the Board in November 1997 
for additional development.

In an informal hearing presentation submitted in September 
1999, the veteran's representative raised the issue of 
entitlement to service connection for arthritis.  As this 
issue is not currently before the Board, it is referred to 
the RO.    

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has now been obtained by 
the RO. 

2.  The claim of entitlement to service connection for a skin 
disorder, to include as secondary to Agent Orange exposure, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
disorder, to include as secondary to Agent Orange exposure, 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a skin 
disorder, to include as secondary to Agent Orange exposure.  
The legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim on 
this issue; that is, a claim that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such development would be futile.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that his claim is not well grounded.

The veteran's representative has also raised an issue 
concerning the constitutionality of VBA Circular 20-88-11 
that established the hearing officer program.  However, as 
the Board finds that the veteran has not presented a well-
grounded claim, this decision will not address the issue of 
the constitutionality of the hearing officer program.  See 
generally, Epps v. Brown, 9 Vet. App. 341, 345-47 (1996).

Factual Background

The veteran's service medical records show that, in December 
1970, while in Vietnam, he was noted to have possible crabs.  
No actual diagnosis was made and he was treated with Kwell 
cream.  In June 1971, a treatment note from the troop medical 
clinic at Fort Bragg noted he was seen for treatment of tinea 
venulae and a boil behind the right leg.  He was seen in July 
for follow-up.  In August, he was noted to have complaints of 
his lips cracking.  It was also reported that he had 
folliculitis of the face and shoulders.  On physical 
examination at the time of the veteran's separation from 
service in September 1971, evaluation of his skin was normal.    

Private treatment records show that, in June 1973, the 
veteran was treated for a rash on both arms and thighs, which 
was reported to have existed off and on for 8 months.  In 
January 1974, he was noted to have acne on the face, legs, 
and shoulders.  It was reported that he had acne on the face 
and back for 4 to 5 years.  While the treatment note is 
somewhat unclear, it appears to also report that the 
condition cleared up while in the Army after receiving 
unknown injections and oral medications, but that there was 
no improvement with ultra-violet light.  Subsequent private 
treatment records show the veteran was found to have 
chloracne.

The veteran underwent a special VA skin examination in March 
1994.  The report of this examination, along with photographs 
of the veteran's skin, are of record.  The photographs have 
been reviewed by the Board.  The examination report noted 
that the veteran reported he developed bumps on his neck, 
back, chest, and face in 1971 after getting out of service.  
It was further reported that he had received treatment at 
Fort Bragg where he was given medication and that he also 
received treatment from VA in 1993 and was diagnosed with 
chloracne.  Physical examination found he had multiple 
papules and pustules and also had scarring.  Diagnosis was 
chloracne.

A June 1994 VA examination report noted that veteran 
presented for an examination for chloracne.  It was reported 
that he had been having trouble with his skin since 1971.  
Examination revealed double comedones and small pinpoint 
cysts on his back, milia, and comedones on the upper cheeks, 
and exconated papule on the forearms.  The impression was 
that this might be consistent with chloracne, but it was 
difficult to determine without a diagnostic test.  It was 
noted that the impression was just based on a clinical 
examination and that clinical examination might also be 
consistent with acne photodamage.   

At a personal hearing in May 1995, the veteran testified that 
he had no skin problems prior to entering service.  He said 
he developed a skin rash while in Vietnam and that he 
continued to have problems throughout his period in service 
and after his separation.  He testified that he received 
treatments, including medication, upon returning to Fort 
Bragg, North Carolina, but no diagnosis was given.  He said 
his condition subsided somewhat, but he began having similar 
symptoms after his separation from service and was next 
treated for the condition in 1973. 

The report of a special VA skin examination in September 1995 
and photographs are of record.  The photographs have been 
reviewed by the Board.  The examination report noted that the 
veteran reported developing a skin rash on the left side of 
the face and forehead since 1970.  Objective findings 
included the presence of several erythematous papular skin 
lesions over the left forehead and temporal area and that his 
skin appeared thickened and erythematous.  There were several 
pimples on the right thigh and a small sebaceous cyst on the 
back.  The diagnoses included dermatosis of the face and 
sebaceous cyst on the back.   

The Board remanded the case in November 1997 for additional 
development.  The RO was instructed to contact the veteran 
and obtain information concerning any medical treatment he 
may have received for his skin disorder since September 1995 
and to schedule the veteran for a VA skin examination to 
determine the nature and extent of any current skin disorder 
and obtain a medical opinion concerning the etiology of any 
current skin disorders and any possible relationships to the 
conditions the veteran received treatment for during service 
and shortly thereafter or his presumed exposure to Agent 
Orange.  

The RO wrote the veteran in December 1997 and requested that 
he provide information concerning any treatment for his skin 
disorder that he may have received since September 1995.  
There is no indication that the veteran responded to this 
request.  

The veteran was also scheduled for a special VA skin 
examination in April 1998.  It was reported that the claims 
file had been reviewed.  The veteran reported a 20 year 
history of pruritic rash on the upper extremity and that he 
was concerned the rash might be due to exposure to Agent 
Orange.  It was stated that the veteran had been seen in mid 
April 1998, approximately two weeks after his initial visit, 
at which time he had mildly telangiectatic macules that were 
poorly defined on his back and upper chest.  He also had 
multiple open and closed comedones on the face, chest and 
back.  Biopsy of his right upper back revealed mild 
superficial perivascular dermatitis and a mast cell stain 
that were not contributory for a rule out diagnosis of 
telangiectatic macularis eruptiva perstans.  There was no 
chloracne.  It was stated that his dermatologic diagnosis at 
the time of examination in April 1998 was comedonal acne and 
pruritic papules on the upper back and chest, which by biopsy 
were not consistent with telangiectatic macularis eruptiva 
perstans.  The examiner stated that it was not possible to 
relate the veteran's dermatologic conditions to a possible 
exposure to Agent Orange during his service in Vietnam.  

An April 1999 report from the physician who had performed the 
VA skin examination in April 1998 noted that the veteran's 
chart and claims file had been reviewed.  The physician 
reported that it was his opinion, based on a review of the 
chart and conversation with the veteran, that the symptoms 
preceded his first visit noted in his chart of May 1993 and 
that, although it was difficult to determine a cause and 
effect relationship in conditions occurring remotely from a 
supposed exposure, there was insufficient data to suggest 
that there was a direct service connection with the veteran's 
skin findings.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when those sections are satisfied.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Mere service, however, 
in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed if, 
and only if, he or she develops one of the enumerated 
presumptive disorders.  If the veteran does not have an Agent 
Orange presumptive disorder, a presumption of exposure to 
herbicides does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  
McCartt v. West, 12 Vet. App. 164 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6).  

 The veteran had the required active service in Vietnam and, 
thus, he would be entitled to service connection for 
chloracne or other acneform disease consistent with chloracne 
if the condition became manifest to a compensable degree 
within one year of such qualifying service.  The factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  Lay evidence should describe the material 
and relevant facts as to the veteran's disability observed 
within such period, not merely conclusions based upon 
opinion.  38 C.F.R. § 3.307(b).  Further, it is not required 
that the disease be diagnosed within the presumptive period, 
but only that there be then shown, by acceptable medical or 
lay evidence characteristic manifestations of the disease to 
the required degree, followed without unreasonable time lapse 
by definite diagnosis.  Symptomatology shown in the 
prescribed period may have no particular significance when 
first observed, but in the light of subsequent developments 
it may gain considerable significance.  38 C.F.R. § 3.307(c).

In addition to the presumptive provisions of VA regulations, 
the appellant may also establish service connection for a 
skin disorder, to include as being due to  exposure to Agent 
Orange, on a direct basis.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Initially, however, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Three discrete types of 
evidence must be present in order for a veteran's claim for 
benefits to be well grounded:  (1) There must be competent 
evidence of a current disability, usually shown by medical 
diagnosis; (2) There must be evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence; and (3) There must 
be competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Such a nexus 
must be shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for a skin disorder due to Agent Orange exposure.  
While private treatment records and a VA examination report 
show that the veteran had diagnoses of chloracne, the 
condition was not shown to have been manifested to the 
required degree within the specified time following his 
service in Vietnam in order to meet the requirement for 
presumptive service connection.  Additionally, a recent VA 
examination reported that there was no chloracne.  In any 
event, since the veteran's current skin disorder is not a 
condition that would be presumptively service connected under 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e) and 
because the medical evidence showing that he had a diagnosis 
of chloracne does not establish that the condition was 
manifest to a degree of 10 percent or more within a year 
after the last date on which he was exposed to an herbicide 
agent during service in Vietnam, the Board concludes that, 
based on the evidence presently of record, the veteran has 
not submitted a well-grounded claim for presumptive service 
connection.  McCartt.

With respect to service connection on a direct basis, the 
record demonstrates that a chronic skin disorder was not 
found in service or on separation from service.  There is no 
medical opinion or other competent evidence that links his 
subsequent diagnoses of chloracne or any other skin disorder 
to either exposure to Agent Orange or any other incident of 
service.  Rather, the VA physician who performed the recent 
VA examination opined that it was not possible to relate the 
veteran's current skin disorder to his period of service or 
to exposure to Agent Orange.  

In support of his claim, the veteran offered his own 
unsubstantiated contentions as set out in his May 1995 
hearing testimony before the RO and various written 
statements.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a skin disorder as a result of service, 
including as secondary to Agent Orange exposure, the Board 
finds that he has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995). 

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

